NUMBER 13-22-00231-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG


CITY OF MISSION,                                                             Appellant,

                                               v.

AARON CERVANTES,                                                              Appellee.


                 On appeal from the County Court at Law No. 7
                          of Hidalgo County, Texas.


                                MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
          Memorandum Opinion by Chief Justice Contreras

       This matter is before the Court on appellant’s motion to dismiss appeal. Appellant

requests the dismissal, as it no longer wishes to challenge the trial court’s order denying

its plea to the jurisdiction.

       The Court, having considered appellant’s motion, is of the opinion that the motion
should be granted. See TEX. R. APP. P. 42.1(a)(1). Therefore, appellant’s motion to

dismiss is granted, and the appeal is hereby dismissed. Costs will be taxed against the

appellant. See TEX. R. APP. P. 42.1(d) (“Absent agreement of the parties, the court will

tax costs against the appellant.”). Because the appeal is dismissed at appellant’s request,

no motion for rehearing will be entertained.

                                                              DORI CONTRERAS
                                                              Chief Justice

Delivered and filed on the
23rd day of June, 2022.




                                               2